t c no united_states tax_court jimmie l williams and annie w williams deceased jimmie l williams personal representative petitioners v commissioner of internal revenue respondent docket no filed date p on three separate occasions advised the court and r that he had filed petitions in bankruptcy in each instance p’s statement that he had filed a bankruptcy petition was intended to invoke the automatic_stay on this court to avoid compliance with this court’s orders to avoid trial and to thwart this court’s rules and procedures on one of the occasions no petition had been filed and no bankruptcy proceeding commenced instead p submitted a forged bankruptcy document to r and the court in each instance where a bankruptcy petition was actually filed p withdrew the petition and caused the bankruptcy to be dismissed not long after it was instituted r moved for dismissal of p’s case for lack of prosecution a penalty under sec_6673 i r c anda sanction because of p’s disobedience avoidance and resistance to this court’s orders rules decrees or commands - - held r’s motion will be granted p is liable for a criminal fine under sec_7456 i r c asa sanction for his misbehavior jimmie l williams pro_se michael w berwind for respondent opinion gerber judge respondent moved to dismiss this case for lack of prosecution and for sanctions to be imposed on jimmie l williams hereinafter petitioner respondent points out that petitioner has been unresponsive to requests to settle or engage in pretrial preparation in accord with this court’s rules and orders respondent also contends that petitioner intentionally and unnecessarily delayed and protracted this proceeding and that a sec_6673' penalty of dollar_figure should be imposed upon petitioner in addition to the sec_6673 penalty respondent contends that petitioner should be sanctioned or fined dollar_figure because of petitioner’s misconduct and intentional avoidance of this court’s legal orders rules decrees or commands respondent has shown that petitioner has intentionally misrepresented facts in the form of oral and written all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated misrepresentations altered documents which reflected that petitioner had filed a bankruptcy petition when in fact no bankruptcy proceeding had commenced background on date respondent mailed a notice_of_deficiency to petitioners determining income_tax deficiencies additions to tax and accuracy-related_penalties as follows additions to tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number a petition was filed on date an amended petition was filed on date and respondent’s answer was filed on date this case was first set for trial on the date los angeles california trial session on date petitioner advised respondent that he had voluntarily petitioned into a chapter liquidating bankruptcy bankruptcy in support of petitioner’s claim he provided respondent with what purported to be a copy of petitioner’s bankruptcy petition petitioner’s purported bankruptcy petition reflected the bankruptcy court docket no la99-19644aa on date the parties engaged in a telephone conference with the court at which time a discussion of petitioner’s alleged bankruptcy petition ensued q4e- on the basis of petitioner’s representations on date the court issued an order staying the tax_court proceedings in accord with u s c sec_362 that order staying the proceedings resulted in the removal of petitioner’s case from the date los angeles california trial session in addition to the stay order several status reports filed with this court reference petitioner’s alleged bankruptcy proceeding on date petitioner advised respondent that bankruptcy had been dismissed and that information was in turn conveyed to the court on date this case was again scheduled for trial in los angeles california on date during the pretrial period petitioner ignored respondent’s offers to meet as required by this court’s rules and pretrial order petitioner failed to file a trial memorandum as required by the court’s pretrial order on date petitioner filed a chapter bankruptcy case docket no laqo-37835ec bankruptcy on date an order was issued again to stay these proceedings and remove this case from the date trial session on date respondent advised the court that bankruptcy had been closed on date this case for the third time was placed on a los angeles california trial session beginning date once again respondent - - offered to discuss the case with petitioner with a view to settlement or trial preparation but petitioner did not respond to respondent’s invitation on date respondent served petitioner with requests for discovery and admissions and petitioner failed to respond on date respondent moved to compel petitioner’s responses to discovery and on date the court issued an order to show cause as to why sanctions should not be imposed on petitioner petitioner was given until date to respond to the court’s order on date without responding to the court’s order to show cause petitioner filed a petition in bankruptcy docket no la01-38974ec bankruptcy on date the court for the third time stayed the proceedings in this case on date respondent filed an emergency motion with the bankruptcy court seeking to have the automatic_stay lifted with respect to bankruptcy and on date the bankruptcy court lifted the automatic_stay on date this court issued an order reactivating the proceedings in this case thereafter respondent filed his motions to dismiss and for sanctions both of which were set for a hearing at a special session of the court at los angeles california on date petitioner did not appear at the hearing -- - respondent’s motion for sanctions was supported by the written declaration by a representative of respondent’s counsel’s office dated date the declaration explained that the bankruptcy court’s files were examined and that docket no la99-19644aa the docket number shown on the purported petition for bankruptcy involved the bankruptcy of one zakarian arsen in addition a search of the bankruptcy court’s records did not reveal that petitioner had filed a bankruptcy proceeding during the period reflected in the purported bankruptcy petition discussion a respondent’s motion to dismiss for lack of prosecution respondent has moved to dismiss this case because of petitioner’s lack of prosecution we note that respondent does not bear the burden_of_proof on any portion of the determined deficiencies in income_tax additions to tax or accuracy-related_penalties petitioner has ignored this court’s orders and has failed to either prepare for trial or appear at scheduled hearings petitioner has intentionally delayed this case on three separate occasions by advising of bankruptcy proceedings both real and alleged and interposing the automatic_stay to avoid trial and compliance with this court’s orders in addition petitioner has ignored all of respondent’s invitations to settle or to stipulate petitioner has not attempted and never intended to pursue the determined deficiencies on their - merits for those reasons respondent’s motion to dismiss for lack of prosecution will be granted pursuant to rule sec_53 and sec_123 and a decision entered for the full amount of the determined deficiencies additions to tax and accuracy-related_penalties see 116_tc_111 affd 289_f3d_452 7th cir 67_tc_931 affd 565_f2d_954 5th cir b respondent’ s motion for a penalty under sec_6673 sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure against taxpayers who institute or maintain proceedings primarily for delay respondent contends that petitioner’s 3-year pattern of conduct in this case reflects that he was dilatory and intended to delay the proceedings in this case respondent lists the following facts which show petitioner’s dilatory conduct a once fictitiously and twice actually used the bankruptcy courts at the last possible moment to delay proceedings in this case b failed to appear at the calendar calls on date and date and at the recall of the case on date c failed to comply with any of the court’s orders to file status reports the court’s date show cause order or any of the court’s three pre-trial orders and d failed to reply to either of respondent’s two invitations to settle the case or prepare it for trial or to answer any of respondent’s discovery requests --- - petitioner’s conduct shows that he instituted and or maintained this proceeding primarily for delay although respondent attempted to engage petitioner in settlement or trial preparation activity petitioner was unresponsive and failed to comply with this court’s pretrial order and rules see 102_tc_596 95_tc_624 affd without published opinion 956_f2d_1168 9th cir more significantly petitioner improperly interposed the automatic_stay of the bankruptcy code to delay this court’s proceedings and to avoid compliance with this court’s order to show cause on three occasions petitioner interposed the automatic_stay of the bankruptcy code by filing or purporting to file a bankruptcy petition shortly before his tax_court case was scheduled for trial the petitions into bankruptcy occurred shortly before each scheduled trial session or date for petitioner’s compliance with this court’s orders in each instance the trial sessions had been scheduled for at least months before petitioner’s last-minute connivance causing the delay of this court’s proceedings moreover none of petitioner’s bankruptcy proceedings were allowed to mature on both occasions petitioner closed the bankruptcy proceeding a short time after he had filed the bankruptcy petition --- - petitioner allowed the bankruptcy proceeding to exist just long enough to avoid this court’s orders and process petitioner’s conduct in this proceeding was intended to delay the proceeding and the results of his actions were burdensome both to the bankruptcy court and to this court see anders v commissioner tcmemo_1999_294 petitioner’s tactics resulted in an extraordinary and substantial waste of resources accordingly we hold petitioner liable for a dollar_figure penalty pursuant to sec_6673 cc respondent’s motion for a monetary sanction or fine against petitioner for abuse of process respondent has moved that the court impose an additional dollar_figure sanction against petitioner with respect to his false claim of bankruptcy filing which included misrepresentations and presentment of a forged document to the court and respondent during date petitioner represented to respondent and to the court that he had filed a proceeding in the bankruptcy court relying on petitioner’s oral and written representations the court issued an order staying the tax_court proceedings see u s c sec_362 respondent points out that all courts are vested with the inherent power to impose silence respect and decorum in their presence and submission to their lawful mandates anderson v dunn 19_us_204 it is established that this court -- - inherent power and authority to regulate and supervise proceedings before it so as to insure the integrity of its processes see freytaq v commissioner 501_us_868 501_us_32 the court’s inherent power extends to regulate both conduct before it and conduct beyond its confines see chambers v nasco inc supra pincite the court has recognized its authority to maintain the integrity of its proceedings and its ability to provide relief for a party’s misconduct see eg dixon v commissioner tcmemo_2000_116 imposing additional sanctions some on the basis of inherent power dixon v commissioner tcmemo_1999_101 cmem inc v commissioner tcmemo_1991_467 crop associates--1986 v commissioner tcmemo_2000_216 in addition to our inherent power sec_7456 as pertinent to this case provides that the tax_court and each division thereof shall have power to punish by fine or imprisonment at its discretion such contempt of its authority and none other as-- misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice disobedience or resistance to its lawful writ process order rule decree or command we consider however whether it would be appropriate to impose a sanction on petitioner in addition to the dollar_figure penalty for his institution or maintenance of this proceeding for purposes of delay the dollar_figure penalty under sec_6673 as explained above was imposed because of petitioner’s obvious pattern of delay and extensive waste of the resources of the court system and the government however petitioner’s false date bankruptcy petition the intentional interposition of automatic stays to thwart this court’s orders rules or commands and his intentional misrepresentation regarding the nonexistent bankruptcy proceeding deserve separate rebuke in that regard contempt of court may be civil or criminal depending upon the purpose being served 67_tc_212 affd 568_f2d_531 7th cir c ivil contempt is coercive and remedial in character whereas criminal contempt is punitive to vindicate the authority of the court see eg 221_us_418 384_us_364 id petitioner’s dilatory tactics were carried out in disobedience and defiance of this court’s rules orders or command the false documentation and misrepresentations were acts intended to obstruct the administration of justice accordingly it is appropriate to impose a criminal sanction under sec_7456 for petitioner’s misbehavior under sec_7456 in addition to the dollar_figure penalty imposed under sec_6673 because of the possibility of monetary fine’s being imposed as a criminal sanction on petitioner he was provided with an opportunity to show cause why such a fine should not be imposed this was accomplished by the issuance of a notice and order to - show cause on date which was personally served on petitioner by a u s marshal on date in that notice and order petitioner was again advised of respondent’s allegations and he was given an opportunity to show cause in writing why such a fine should not be imposed petitioner responded in writing and in essence made the following contentions in an attempt to show cause he is a law abiding citizen he relied on other unnamed individuals including a paralegal to handle his affairs during this period and he was ill and or under medication during the period under consideration petitioner’s attempt to blame the forged bankruptcy petition on others falls short of the mark he has not identified the person who he alleged caused the forgery of the bankruptcy petition in addition petitioner in a telephone conference with the court and by submission of the bankruptcy petition to respondent represented that he had filed for bankruptcy petitioner advised respondent and the court of the filing of the petition and advised respondent of the dismissal of bankruptcy petitioner must have been aware throughout the 8-month period in we note that petitioner had failed to appear and or to respond to respondent’s motion for these sanctions which had been scheduled for a hearing at a special session of the court at los angeles cal on date the period under consideration is almost years which he interposed the automatic_stay of the bankruptcy code that no such proceeding had been instituted petitioner offered no document to show that bankruptcy had been dismissed even if we were able to believe that petitioner had been deceived by another person as to the forged bankruptcy petition on several occasions he interposed the automatic_stay at critical stages of this proceeding to avoid compliance with this court’s orders to avoid long-scheduled trial dates on the eve of trial and otherwise to elude this court’s orders rules procedures and process although petitioner purported to file three separate bankruptcy actions none were pursued in the two instances where petitions in bankruptcy were actually filed it was no coincidence that petitioner withdrew the petitions and caused the dismissal of the bankruptcy proceedings each time the automatic_stay had served his purpose of avoiding and obstructing the proceedings in this court such conduct was clearly intentional and constitutes disobedience or resistance to this court’s lawful writ process order rule decree or command see sec_7456 respondent moved that the court impose a dollar_figure sanction for petitioner’s conduct in this proceeding the purpose of penalizing petitioner in these circumstances is to impress upon him that his misbehavior will not be tolerated and that he must respect the process and obey the lawful orders of this court in ryan v commissioner supra pincite this court imposed a dollar_figure criminal fine for repeated contumacious failure to answer interrogatories in this case petitioner also ignored and attempted to avoid this court’s order enforcing respondent’s discovery request by interposing the automatic_stay in this case petitioner intentionally misrepresented and wrongfully interposed the automatic_stay to frustrate and ignore the lawful orders rules and process of this court the effect of petitioner’s conduct in this case is more serious and more deceitful than the taxpayer’s conduct in ryan we note that the dollar_figure fine in ryan was imposed more than years ago in order to impress petitioner with the seriousness of this matter and to fine him for his conduct in criminal contempt of this court we hold petitioner unconditionally liable for a fine of dollar_figure to reflect the foregoing an appropriate order and decision will be entered for respondent
